Citation Nr: 0807576	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-21 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death. 

2. Entitlement to compensation under 38 U.S.C. § 1151 for the 
cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to 
September 1966.  The appellant is the veteran's surviving 
spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In February 2006, the case was advance on the Board's docket. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

In the rating decision in March 2006, the RO referred to 
another claims file for the veteran under a different claim 
number.  The additional claims file has not been associated 
with the record before the Board.  

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), 
and Hupp v. Nicholson, 21 Vet. App. 342 
(2007) (a statement of the condition 
for which the veteran was service-
connected at the time of his death; 


an explanation of the evidence and 
information required to substantiate a 
claim for service connection for the 
cause of the veteran's death based on 
the service-connected disability; and 
an explanation of the evidence and 
information required to substantiate a 
claim based on a condition not yet 
service connected.).

2. Obtain the veteran's claims file 
under [redacted]. If the record does 
not exist or additional efforts to 
obtain the file would be futile, notify 
the appellant in accordance with 38 
C.F.R. § 3.159(e). 

3. Obtain the veteran's service 
personnel records.  If the record does 
not exist or additional efforts to 
obtain the file would be futile, notify 
the appellant in accordance with 38 
C.F.R. § 3.159(e). 

4. Ask the appellant to submit or 
authorize VA to obtain the records of 
Dr. Ellis of Plano, Texas. 

5. Obtain VA records before August 1994 
from the Dallas and Bonham, Texas VA 
Medical Centers. 

6. After the above development has been 
completed, adjudicate the claims.  If 
any determination remains adverse, 
furnish the appellant a supplemental 
statement of the case and return the 
case to the Board. 





The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

